DETAILED ACTION

Response to Amendment/Arguments
	Claims 4-17 are currently pending.  Claims 1-3 are cancelled.  Claims 10-17 are withdrawn from further consideration as being drawn to a non-elected invention.  No claims are amended.
Applicant's arguments filed 11/27/20 have been fully considered but they are not persuasive. 
	The Applicant argues that “the interlayer distance in a chemically modified graphene compound is larger than that in graphene or graphene oxide. Additionally, as the interlayer distance increases, the electron conductivity decreases. These facts are well within the knowledge of a person of ordinary skill in the art, and are also stated in the as filed specification, for example see paragraph [0136],  Hou discloses a large chelating agent, which modifies graphene oxide and increases the interlayer distance and, as discussed above, decreases the conductivity. Liu’s invention is directed to providing an electrode plate having excellent conductive properties (see for example paragraph [0007 of Liu). Therefore, modification of Liu’s graphene by Hou’s large substituent would increase the interlayer distance and decrease the conductivity. Accordingly, a person of ordinary skill in the art would not be motivated to make the suggested combination since the combination would render Liu unsuitable to the intended use”.
	In response, the Office disagrees that “the interlayer distance in a chemically modified graphene compound is larger than that in graphene or graphene oxide” is a 1 and R2 may be selected as appropriate so that the interlayer distance with which desired electron conductivity is obtained is set”.  So, the electron conductivity is not dependent only on the interlayer distance, but also on the R1 and R2 groups of the modified graphene compound.  Therefore, one of ordinary skill in the art would have recognized that the R1 and R2 groups may be selected to obtain the desired electron conductivity.  In addition, based upon the teachings of Hou, the combination would not render Liu unsuitable for its intended use.  As stated in para. [0015] of Hou, “Another aspect of the invention is directed to a method of using chelating agent modified graphene oxide disclosed herein to produce lithium ion batteries, comprising the step of replacing the general carbon materials in the anodes and cathodes of lithium ion batteries with the lithium salt of said chelating agent modified graphene oxide”.  So, one of ordinary skill in the art would have recognized that the chelating agent modified graphene oxide disclosed in Hou is suitable for use in lithium ion batteries as a substitution for general carbon materials in the anodes and cathodes.  
	The Applicant further argues that “the electron conductivity of the graphene compound is dependent on the interlayer distance. The number of carbon atoms included in R2 modulates the interlayer spacing and is selected so that a desired conductivity is obtained. A person of ordinary skill would not be motivated to include a carboxyl group in order to provide an electrode plate having excellent conductive properties”.  
	In response, the Office first points to para. [0133] of the specification of the present invention which states “When the graphene compound of one embodiment of the present invention has a structure represented by the general formula (G1) or the general formula (G2), reduction resistance might be improved as compared with GO”.  Since the graphene compound represented by general formula (G1) or (G2) includes a carboxyl group, one of ordinary skill in the art would have recognized that a selection of a carboxyl group in the graphene compound would result in a reduction in resistance.  Therefore, a person of ordinary skill in the art would be motivated to include a carboxyl group in order to improve the conductive properties of the electrode. 
Therefore, upon further consideration, claims 4-9 stand rejected under the following 103 rejection.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/20 was filed after the mailing date of the Non-Final Rejection on 8/27/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2014/0315083) in view of Hou (US 2012/0330044).
Regarding claims 4-7 and 9, Liu et al discloses a lithium secondary battery (power storage device) which inherently comprises a case (exterior), positive electrode, a negative electrode, a separator, and an electrolyte solution; wherein the positive electrode comprises a positive material layer “3” (active material layer) comprising: an active material such as lithium nickel manganese oxide and a conductive additive; and a graphene layer “4” (graphene compound) coated on and in contact with the positive material layer ([0053],[0056],[0059] and Fig. 2).
However, Liu et al does not expressly teach a graphene compound has a structure represented by a following formula (G1) (claim 4); wherein R1 represents a substituted or unsubstituted alkylene group having 1 to 20 carbon atoms (claim 5); wherein R1 represents a substituted or unsubstituted alkylene group having 1 to 11 carbon atoms (claim 6); wherein the graphene compound has a structure represented by a following formula (202) (claim 7).  
Hou discloses a chelating agent modified graphene oxide (graphene compound) having the following formula: G(A-B), wherein G is a graphene oxide, wherein A is a 2-]m(R1) through a “silane” such as O-Si-O-O (substituent containing silicon), wherein the chain group comprises functional groups, wherein m is 1-12, wherein the chelating agent modified graphene oxide is used to produce lithium ion batteries by replacing the general carbon materials in the anode and cathodes of lithium ion batteries; wherein the term “silane” means silicon-containing chemicals that possess a hydrolytically sensitive center that can react with graphene oxide to form stable covalent bond(s) and also alter physical and chemical properties of graphene oxide ([0009],[0015],[0047]-[0051]).  Examiner’s note:  the Office takes the position that the teachings of Hou is not limited to examples showing a single Si-O bond, but also includes graphene compounds comprising multiple Si-O bonds such as two Si-O bonds.  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Hou indicates that a chelating agent modified graphene oxide comprising a graphene layer bonded to a chain group, where m is 1-12, through a substituent containing silicon is a suitable material for use as a carbon material in cathodes of lithium ion batteries.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use a graphene compound comprising a graphene layer bonded to a chain group, where m is 1-12, through a substituent containing silicon.
However, Liu et al as modified by Hou does not expressly teach a graphene compound comprising a -COOR2 (claim 4).  
carboxyl (-COOR2, R2 represents a unsubstituted alkyl group such as CH3), and hydroxyl and/or intercalated graphene ([0037]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Liu/Hou graphene compound to include a carboxyl group in order to provide an electrode plate having excellent conductive property, thereby improving the performance of the battery ([0007]).    
Regarding claim 8, since the Liu/Hou graphene compound discloses the same graphene layer bonded to a chain group through a substituent containing silicon as the present invention, wherein the chain group comprises a carboxyl group, the Office takes the position that the Liu/Hou graphene compound is inherently capable of trapping the element M.   
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729